IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR             : NO. 467
                                        :
AND VICE-CHAIR OF CRIMINAL              : CRIMINAL PROCEDURAL RULES
                                        :
PROCEDURAL RULES COMMITTEE              : DOCKET




                                   ORDER


PER CURIAM:



      AND NOW, this 31st day of December, 2015, the Honorable Jeffrey A. Manning is

hereby designated as Chair and the Honorable Charles A. Ehrlich as Vice-Chair of the

Criminal Procedural Rules Committee commencing January 1, 2016.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.